McCULLOCH, C. J., (dissenting). It is not the contention of appellant’s counsel that there can be no conviction under this indictment for cutting down fruit trees, but their contention is that the statute under which the indictment was framed makes the market value of severed trees the test in fixing the value for the purpose of determining the degree of the offense. Cutting down fruit or ornamental trees is made an offense by this statute where they possess market value after being severed from the soil, but, according to the contention of counsel, the value of such trees as part of the soil is not to be considered. It is a felony under this statute to cut down a tree which possesses a market value of more than $10, even though it is a fruit tree or one used for ornamental purposes. I think counsel are correct in their interpretation of the statute and that appellant should not have been convicted under this statute, but the penalty should have been imposed under section 1901 of Kirby’s Digest, which makes it a misdemeanor, punishable by fine in any sum not less than $50, if a person ‘ ‘ shall wilfully commit any trespass by cutting down or destroying any kind of wood or timber, standing or growing upon the lands of any other person, or carry away any kind of wood or timber that may have been cut down and that may be lying on such land, or shall maliciously cut down, lop, girdle or otherwise injure any fruit, ornamental or shade tree,” etc. There is no proof at all that the fruit trees severed from the soil had any value as fallen trees. Appellant’s offense was merely an act of wilful trespass and deserved punishment which it was within the power of the court or jury to inflict under the statute just referred to. The statute quoted in the opinion of the majority is section 1 of a statute approved March 17, 1883, entitled “An act to protect State lands, and for the regulation and protection of the timber and timber interests of this State.” Section 2 of the statute makes it a felony for any person to carry away any trees, log’s, timber, lumber, staves or shingles of the value of more than $10 cut from the lands of another with intent to convert the same to his own use. Section 4 of the statute, which is carried forward into Kirby’s Digest as section 1905, reads as follows: “If the trees so cut down or destroyed, or if the parts of trees, timber, lumber, staves or shingles made therefrom so taken and carried away, or so sawed at any sawmill, shall not exceed in value the sum of ten dollars, the person so offending shall be deemed guilty of petit larceny, and shall be punished accordingly.” At the time of the enactment of this statute, Kirby’s Digest, section 1901 was then in force as part of the Revised Statutes, and this court, in the case of State v. Malone, 46 Ark. 140, construed the two statutes for the purpose of determining whether or not the act of 1883 repealed the former statute. In that case the defendant was indicted under the old statute for removing wood and timber of the value of $5 from the land of another, and the contention was that the old statute was repealed by the act of 1883. The circuit court so decided, but this court on appeal held that the old statute had not been repealed, and, in disposing of the matter, said: ‘ ‘ There is no inconsistency between the two statutes, for the earlier statute punishes the trespass without regard to the intent of the trespasser; whereas the later requires the act to be done with intent to convert the property to the use of the taker or that of his employer or principal. Again: The later act cannot be regarded as a revision of the whole law of trespass upon real estate and as intended to be a complete substitute for all previous legislation on that subject. Its title is, ‘An act to protect State lands, and for the regulation and protection of the timber and timber interests of this State. ’ ’ ’ The question came before this court again in the case of Meadors v. State, 130 Ark. 471, where the defendant was indicted under the new statute for a felony in cutting timber of the value of $100, but was convicted of a misdemeanor under the old statute and fined $50. We followed the Malone case, supra, in holding that the old statute had not been repealed and that under it the defendant could be convicted of a misdemeanor. The Malone case was not merely an interpretation of one section of the act of 1883, but it constituted an interpretation of the whole statute and distinguished it from the purpose and operation of the old statute. In fact, Kirby’s Digest, section 1905, which is section 4 of the act of 1883, does not say anything about the intention of the party in cutting down or removing trees, but this court in the Malone case characterized it as a larceny statute, guilt under it being dependent upon the intention of the party in cutting or removing the timber. If the statute means what the majority in this case decides that it means, then the court was wrong in deciding in the Malone case that the old statute was not repealed, for under the view now expressed by the majority, all of the provisions of the old statute were swallowed up in the later statute. This is so under the rule of interpretation so often announced by this court concerning implied repeals, that a later statute repeals a former one without express words to that effect where it covers the entire subject-matter embraced in the old statute. If the statute be given the meaning which was attributed to it in the Malone case, then counsel for appellant are correct in their contention that the test of value in determining the degree of the offense is the market value of the severed trees, and there was no evidence to sustain a conviction in this case under the act of 1883, for the reason that no market value was proved, and the evidence showed that the cutting down of the trees was merely an act of vandalism without any intention to convert the timber to the use of the trespasser. In other words, it was merely a trespass upon the lands which was punishable as a misdemeanor under section 1901. The rule announced in Laser v. Jones, 116 Ark. 206, should not be applied, for that case dealt with the trespass statute (Kirby’s Digest; section 7976), which authorizes recovery of treble damages, damages for cutting down, injuring, destroying and carrying away growing trees, whether used as shade trees, timber, or otherwise. That statute provides for the recovery of damages for the trespass, whilst under the act of 1883 prescribing the punishment for the cutting down or removal of timber, the value of the timber itself is made the test. WOOD, J., concurs in this opinion.